DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-6, 8, 12-17 and 19-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner’s Note: the Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, 12-14, 16-17 and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Faccin et al (20180227743) in view of Salkintzis (20210076297).  

Obtaining (at 306/310, fig. 3), by a session management function entity (SMF), parameter information, wherein the parameter information comprises subscription information of a terminal device (fig. 3, at 306/310, ¶ 0078);
determining, by the session management function entity during a protocol data unit (PDU) session establishment process, an access technology type for a PDU session of the terminal device (UE) according to the subscription information and a data network name (DNN) corresponding to the PDU session, device indicates (the PDU type is IP version 4 or IP version 6 access technology) at least one of a 3rd generation partnership project (3GPP) access technology or a non-3GPP access technology (¶ 0096, a UE 115 may implement a PDU session priority to avoid conflicts between PDU sessions. Each PDU session between the UE and a same DN may include a PDU session priority value associated with the DNN of the DN. In some cases, the UE may set the PDU session priority value within a PDU session establishment request. In other cases, PDU session priority values may be stored in a UDM, such as a UDM as described with reference to FIGS. 2 and 3, along with subscription information. An AMF and SMF may receive the PDU session priority value, either from the UE and/or the UDM, ¶ 0110, a UE may implement a PDU session priority to avoid conflicts between PDU sessions. Each PDU session between the UE and a same DN may include a PDU session priority value associated with the DNN of the DN. In some cases, the UE may set the PDU session priority value within a PDU session establishment request. In other cases, PDU session priority values may be stored in a UDM, such as a UDM as described with reference to FIGS. 2 and 3, along with subscription information. An AMF and SMF may receive the PDU session priority value, either from the UE or the UDM and fig. 3, at 312-322, ¶ 0061, 0079-0084, the SMF may retrieve policy and charging control (PCC) rules from a PCF over communication links. The PCC rules may be based on information the PCF retrieved from an AF over communication link. In some cases, the SMF may determine whether a request by UE is compliant with a user subscription. The SMF may retrieve SMF level subscription data from a UDM over communication links, which in some cases may include a user data repository (UDR). The UDM may store subscription information and long-term security credentials used for authentication. The SMF level subscription data may indicate one or more authorized PDU types, one or more authorized SSC modes, a quality of service (QoS) profile, or a combination of these identifiers for each data network name (DNN). The SMF may retrieve the SMF level subscription data for the DNN associated with the DN that UE is registered and connected in); 
sending, by the session management function entity (SMF), the session information message comprising the indication information to an access and mobility management function entity (AMF/UPF), wherein the indication information indicates the access technology type of the PDU session (see above further, fig. 3, at 324, ¶ 0080,  0085 and at 342, ¶ 0094, SMF  may, in some cases e.g., for PDU type IPv6, generate and transmit, via UPF and (R)AN, an IPv6 address configuration to UE . The IPv6 address configuration may be referred to as an IPv6 router advertisement.).
Faccin et al discloses, the SMF level subscription data may indicate one or more authorized PDU types, one or more authorized SSC modes, a quality of service (QoS) profile, or a combination of these identifiers for each data network name (DNN). The SMF 225 may retrieve the SMF level subscription data for the DNN associated with the DN 235 that UE 115-a is registered and connected in. During a PDU session, UE 115-a and the DN 235 may transmit and receive PDUs using the UPF 230 selected by the SMF 225, a UE 115 with multiple PDU sessions (e.g., with one or more DNNs) may use different (R)ANs 205 or UPFs 230 to interface with the one or more DNs 235. For example, UE 115-a may establish a first PDU session with DN 235-a using SMF 225-a and UPF 230-a. While using the first PDU session, UE 115-a may establish a second PDU session with DN 235-b using SMF 225-b and UPF 230-b (¶ 0061-0062). The NAS message or PDU session establishment request may include a session-NSSAI (S-NSSAI), a DNN associated with the DN, a PDU session identifier, SM information, a PDU type, an SSC mode, and protocol configuration options. Additionally, the NAS message or PDU session establishment request may include a PDU session priority value. The PDU session priority value may indicate which PDU session for AMF 210-a to select in case of a conflict between two or more PDU sessions. UE 115-b may generate and transmit a new PDU session identifier for each new or additional PDU session, a DNN, an S-NSSAI, a PDU session identifier, an AMF identifier associated with AMF 210-a serving UE 115-b, SM NAS information, and an access terminal (AT) type, the registration area may be selected based on an access and mobility manager session area code table (¶ 0074-0076).
Faccin et al does not specifically disclose in detail, the subscription information including a mapping relationship between the access technology type and the DNN. 
See above, further, in the same field of endeavor, Salkintzis discloses in more detail, an access technology type for a PDU session of the terminal device according to the subscription information and a data network name (DNN) corresponding to the PDU session, the subscription information including a mapping relationship between the access technology type and the DNN, wherein the access technology type for the PDU session of the terminal device indicates at least one of a 3rd generation partnership project (3GPP) access technology or a non-3GPP access technology; adding, by the session management function entity, indication information to a session information message ( ¶ 0080, 0095, 0108-0110). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Faccin et al by specifically adding feature in order to enhance system performance to Efficiently routes traffic in user equipment using routing policy to select particular session or establishing new session based on session characteristics match rules in UE routing policy as taught by Salkintzis.
Regarding claim 2, Faccin et al and Salkintzis discloses in claim 1, further Faccin et al discloses wherein the parameter information comprises at least one type of a service and session continuity (SSC) mode of the PDU session, a quality of service (QoS) attribute of the PDU session, a policy and charging control (PCC) rule of the PDU session, or an access technology type indicated by the terminal device (¶ 0061, 0078, fig. 1-18 and also see Salkintzis).
Regarding claim 3, Faccin et al and Salkintzis discloses in claim 1, further Faccin et al discloses, wherein the parameter information is the SSC mode of the PDU session, and wherein the determining the access technology type for the PDU session of the terminal device comprises: determining, by the session management function entity, in response to the SSC mode of the PDU session representing that the PDU session supports service and session continuity, that the access technology type of the PDU session is a 3rd generation partnership project (3GPP) access technology (¶ 0061, 0078, fig. 1-18 and also see Salkintzis).
Regarding claim 4, Faccin et al and Salkintzis discloses in claim 1, further Faccin et al discloses wherein the parameter information is the QoS attribute of the PDU session, and wherein the determining the access technology type for the PDU session of the terminal device comprises: determining, by the session management function entity, in response to the QoS attribute of the PDU session being a guaranteed bit rate (GBR) type, that the access technology type of the PDU session is a 3GPP access technology (¶ 0061, 0078, fig. 1-18 and also see Salkintzis).
Regarding claim 5, Faccin et al and Salkintzis discloses in claim 1, further Faccin et al discloses, wherein the parameter information is the PCC rule of the PDU session and the QoS attribute of the PDU session, and wherein the determining the access technology type for the PDU session of the terminal device comprises: determining, by the session management function entity, the access technology type of the PDU session according to the QoS attribute of the PDU session and further according to a correspondence in the PCC rule of the PDU session, wherein the correspondence is between the QoS attribute of the PDU session and a preset access technology type (¶ 0061, 0078, fig. 1-18 and also see Salkintzis).
Regarding claim 6, Faccin et al and Salkintzis discloses in claim 1, further Faccin et al discloses, wherein the determining the access technology type for the PDU session of the terminal device comprises: determining, by the session management function entity, an access technology type allowed to be used in the subscription information as the access technology type of the PDU session (¶ 0061, 0078, fig. 1-18 and also see Salkintzis).
Regarding claim 8, Faccin et al and Salkintzis discloses in claim 1, further Faccin et al discloses, wherein the indication information is carried in at least one of a second N11 message or a session management message (¶ 0061, 0078, 0080, fig. 1-18 and also see Salkintzis). 
Regarding claim 12, Lee et al discloses, a communications method, comprising:
obtaining, by a session management function entity, parameter information, wherein the parameter information comprises subscription information of a terminal device (fig. 3, at 306/310, ¶ 0078); 
determining, by the session management function entity during a protocol data unit (PDU) session establishment process, an access technology type for a PDU session of the terminal device according to the subscription information and a data network name (DNN) corresponding to the PDU session, wherein the access technology type for the PDU session of the terminal device indicates at least one of a 3rd generation partnership project (3GPP) access technology or a non-3GPP access technology (¶ 0096, a UE 115 may implement a PDU session priority to avoid conflicts between PDU sessions. Each PDU session between the UE and a same DN may include a PDU session priority value associated with the DNN of the DN. In some cases, the UE may set the PDU session priority value within a PDU session establishment request. In other cases, PDU session priority values may be stored in a UDM, such as a UDM as described with reference to FIGS. 2 and 3, along with subscription information. An AMF and SMF may receive the PDU session priority value, either from the UE and/or the UDM, ¶ 0110, a UE may implement a PDU session priority to avoid conflicts between PDU sessions. Each PDU session between the UE and a same DN may include a PDU session priority value associated with the DNN of the DN. In some cases, the UE may set the PDU session priority value within a PDU session establishment request. In other cases, PDU session priority values may be stored in a UDM, such as a UDM as described with reference to FIGS. 2 and 3, along with subscription information. An AMF and SMF may receive the PDU session priority value, either from the UE or the UDM and fig. 3, at 312-322, ¶ 0061, 0079-0084, the SMF may retrieve policy and charging control (PCC) rules from a PCF over communication links. The PCC rules may be based on information the PCF retrieved from an AF over communication link. In some cases, the SMF may determine whether a request by UE is compliant with a user subscription. The SMF may retrieve SMF level subscription data from a UDM over communication links, which in some cases may include a user data repository (UDR). The UDM may store subscription information and long-term security credentials used for authentication. The SMF level subscription data may indicate one or more authorized PDU types, one or more authorized SSC modes, a quality of service (QoS) profile, or a combination of these identifiers for each data network name (DNN). The SMF may retrieve the SMF level subscription data for the DNN associated with the DN that UE is registered and connected in); 
adding, by the session management function entity, indication information to a session information message (¶ 0061, 0078, fig. 1-18); 
sending, by the session management function entity, the session information message comprising the indication information to an access and mobility management function entity, wherein the indication information indicates the access technology type of the PDU session; and performing at least one of sending, by the access and mobility management function entity to a network node of the access technology indicated by the access technology type, in response to a link of an access technology indicated by the access technology type being in a connected mode, a session management message received from the session management function entity; or sending, by the access and mobility management function entity, in response to the link of an access technology indicated by the access technology type being in an idle mode, the indication information to the terminal device (see above further, fig. 3, at 324, ¶ 0080,  0085 and at 342, ¶ 0094, SMF  may, in some cases e.g., for PDU type IPv6, generate and transmit, via UPF and (R)AN, an IPv6 address configuration to UE . The IPv6 address configuration may be referred to as an IPv6 router advertisement.)...
Faccin et al discloses, the SMF level subscription data may indicate one or more authorized PDU types, one or more authorized SSC modes, a quality of service (QoS) profile, or a combination of these identifiers for each data network name (DNN). The SMF 225 may retrieve the SMF level subscription data for the DNN associated with the DN 235 that UE 115-a is registered and connected in. During a PDU session, UE 115-a and the DN 235 may transmit and receive PDUs using the UPF 230 selected by the SMF 225, a UE 115 with multiple PDU sessions (e.g., with one or more DNNs) may use different (R)ANs 205 or UPFs 230 to interface with the one or more DNs 235. For example, UE 115-a may establish a first PDU session with DN 235-a using SMF 225-a and UPF 230-a. While using the first PDU session, UE 115-a may establish a second PDU session with DN 235-b using SMF 225-b and UPF 230-b (¶ 0061-0062). The NAS message or PDU session establishment request may include a session-NSSAI (S-NSSAI), a DNN associated with the DN, a PDU session identifier, SM information, a PDU type, an SSC mode, and protocol configuration options. Additionally, the NAS message or PDU session establishment request may include a PDU session priority value. The PDU session priority value may indicate which PDU session for AMF 210-a to select in case of a conflict between two or more PDU sessions. UE 115-b may generate and transmit a new PDU session identifier for each new or additional PDU session, a DNN, an S-NSSAI, a PDU session identifier, an AMF identifier associated with AMF 210-a serving UE 115-b, SM NAS information, and an access terminal (AT) type, the registration area may be selected based on an access and mobility manager session area code table (¶ 0074-0076).
Faccin et al does not specifically disclose in detail, the subscription information including a mapping relationship between the access technology type and the DNN. 
See above, further, in the same field of endeavor, Salkintzis discloses in more detail, an access technology type for a PDU session of the terminal device according to the subscription information and a data network name (DNN) corresponding to the PDU session, the subscription information including a mapping relationship between the access technology type and the DNN, wherein the access technology type for the PDU session of the terminal device indicates at least one of a 3rd generation partnership project (3GPP) access technology or a non-3GPP access technology; adding, by the session management function entity, indication information to a session information message ( ¶ 0080, 0095, 0108-010). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Faccin et al by specifically adding feature in order to enhance system performance to Efficiently routes traffic in user equipment using routing policy to select particular session or establishing new session based on session characteristics match rules in UE routing policy as taught by Salkintzis.
Regarding claim 13, Faccin et al and Salkintzis discloses in claim 12, further Faccin et al discloses, wherein the parameter information comprises at least one type of a service and session continuity (SSC) mode of the PDU session, a quality of service (QoS) attribute of the PDU session, a policy and charging control (PCC) rule of the PDU session, or an access technology type indicated by the terminal device (¶ 0061, 0078, 0080, fig. 1-18 and also see Salkintzis).
Regarding claim 14, Faccin et al and Salkintzis discloses in claim 13, further Faccin et al discloses, wherein the parameter information is the SSC mode of the PDU session, and wherein the determining the access technology type for the PDU session of the terminal device comprises: determining, by the session management function entity, in response to the SSC mode of the PDU session representing that the PDU session supports service and session continuity, that the access technology type of the PDU session is a 3rd generation partnership project (3GPP) access technology (¶ 0061, 0078, 0080, fig. 1-18 and also see Salkintzis).
Regarding claim 15, Faccin et al and Salkintzis discloses in claim 12, further Faccin et al discloses, wherein the parameter information is the PCC rule of the PDU session and the QoS attribute of the PDU session, and wherein the determining the access technology type for the PDU session of the terminal device comprises: determining, by the session management function entity, the access technology type of the PDU session according to the QoS attribute of the PDU session and further according to a correspondence in the PCC rule of the PDU session, wherein the correspondence is between the QoS attribute of the PDU session and a preset access technology type (¶ 0061, 0078, 0080, fig. 1-18 and also see Salkintzis).
Regarding claim 16, Faccin et al and Salkintzis discloses in claim 12, further Faccin et al discloses wherein the parameter information is the QoS attribute of the PDU session, and wherein the determining the access technology type for the PDU session of the terminal device comprises: determining, by the session management function entity, in response to the QoS attribute of the PDU session being a guaranteed bit rate (GBR) type, that the access technology type of the PDU session is a 3GPP access technology (¶ 0061, 0078, fig. 1-18 and also see Salkintzis).
Regarding claim 17, Faccin et al and Salkintzis discloses in claim 13, further Faccin et al discloses, wherein the determining the access technology type for the PDU session of the terminal device comprises performing at least one of: determining, by the session management function entity, an access technology type allowed to be used in the subscription information as the access technology type of the PDU session (¶ 0061, 0078, 0080, fig. 1-18 and also see Salkintzis).
Regarding claim 19, Faccin et al and Salkintzis discloses in claim 12, further Faccin et al discloses, wherein the indication information is carried in a second N11 message or a session management message (¶ 0061, 0078, 0080, fig. 1-18 and also see Salkintzis).
Regarding claim 20, Faccin et al and Salkintzis discloses in claim 12, further Faccin et al discloses, wherein the sending, by the access and mobility management function entity, the indication information to the terminal device comprises performing at least one of: sending, by the access and mobility management function entity, in response to the terminal device being in an idle mode, a paging message to the terminal device using the access technology indicated by the access technology type, wherein the paging message comprises the indication information; or sending, by the access and mobility management function entity, in response to the terminal device being in a connected mode and further in response to the link that is of the access technology indicated by the access technology type and that is used by the terminal device being in an idle mode, the indication information to the terminal device over a connected-mode link that is of another access technology and that is used by the terminal device; or sending, by the access and mobility management function entity, in response to the terminal device being in the connected mode and further in response to the link that is of the access technology indicated by the access technology type and that is used by the terminal device going in an idle mode, a paging message to the terminal device over the link of the access technology indicated by the access technology type, wherein the paging message comprises the indication information (¶ 0061, 0078, 0080, fig. 1-18 and also see Salkintzis).
Regarding claim 21, Faccin et al and Salkintzis discloses in claim 1, further Faccin et al discloses, wherein the access technology type for the PDU session of the terminal device indicates the 3GPP access technology and the non-3GPP access technology (¶ 0047, 0051-0054 0060-0061, 0068, fig. 1-16 and also see Salkintzis).
Regarding claim 22, Faccin et al and Salkintzis discloses in claim 1, further Faccin et al discloses, wherein sending the session information message comprises performing at least one of: sending, by the session management function entity during the PDU session establishment process, the session information message; sending, by the session management function entity, after the PDU session is established and the PDU session is in an activated state, the session information message; or sending, by the session management function entity, after the PDU session is established and the PDU session is in a deactivated state, the session information message (¶ 0047, 0051-0054 0060-0061, 0068, fig. 1-16 and Salkintzis).  
Regarding claim 23, Faccin et al discloses, a session management function entity (abstract, fig. 1-18), comprising: 
a non-transitory memory storage (825) comprising instructions (¶ 0129); and 
a processor in communication with the non-transitory memory storage, wherein the processor (820) executes the instructions to: obtain parameter information, wherein the parameter information comprises subscription information of a terminal device (¶ 0129-0130); 
determine during a protocol data unit (PDU) session establishment process, an access technology type for a PDU session of the terminal device according to the subscription information and, wherein the access technology type for the PDU session of the terminal device indicates at least one of a 3rd generation partnership project (3GPP) access technology or a non- 3GPP access technology (¶ 0078, 0096, a UE 115 may implement a PDU session priority to avoid conflicts between PDU sessions. Each PDU session between the UE and a same DN may include a PDU session priority value associated with the DNN of the DN. In some cases, the UE may set the PDU session priority value within a PDU session establishment request. In other cases, PDU session priority values may be stored in a UDM, such as a UDM as described with reference to FIGS. 2 and 3, along with subscription information. An AMF and SMF may receive the PDU session priority value, either from the UE and/or the UDM, ¶ 0110, a UE may implement a PDU session priority to avoid conflicts between PDU sessions. Each PDU session between the UE and a same DN may include a PDU session priority value associated with the DNN of the DN. In some cases, the UE may set the PDU session priority value within a PDU session establishment request. In other cases, PDU session priority values may be stored in a UDM, such as a UDM as described with reference to FIGS. 2 and 3, along with subscription information. An AMF and SMF may receive the PDU session priority value, either from the UE or the UDM and fig. 3, at 312-322, ¶ 0061, 0079-0084, the SMF may retrieve policy and charging control (PCC) rules from a PCF over communication links. The PCC rules may be based on information the PCF retrieved from an AF over communication link. In some cases, the SMF may determine whether a request by UE is compliant with a user subscription. The SMF may retrieve SMF level subscription data from a UDM over communication links, which in some cases may include a user data repository (UDR). The UDM may store subscription information and long-term security credentials used for authentication. The SMF level subscription data may indicate one or more authorized PDU types, one or more authorized SSC modes, a quality of service (QoS) profile, or a combination of these identifiers for each data network name (DNN). The SMF may retrieve the SMF level subscription data for the DNN associated with the DN that UE is registered and connected in); 
add indication information to a session information message (see above further, fig. 3, at 324, ¶ 0078, 0080,  0085 and at 342, ¶ 0094, SMF  may, in some cases e.g., for PDU type IPv6, generate and transmit, via UPF and (R)AN, an IPv6 address configuration to UE . The IPv6 address configuration may be referred to as a IPv6 router advertisement.); and 
send the session information message comprising the indication information to an access and mobility management function entity, wherein the indication information indicates the access technology type of the PDU session (see above further, fig. 3, at 324, ¶ 0080, 0085 and at 342, ¶ 0094, SMF may, in some cases e.g., for PDU type IPv6, generate and transmit, via UPF and (R)AN, an IPv6 address configuration to UE. The IPv6 address configuration may be referred to as a IPv6 router advertisement.).
Faccin et al discloses, the SMF level subscription data may indicate one or more authorized PDU types, one or more authorized SSC modes, a quality of service (QoS) profile, or a combination of these identifiers for each data network name (DNN). The SMF 225 may retrieve the SMF level subscription data for the DNN associated with the DN 235 that UE 115-a is registered and connected in. During a PDU session, UE 115-a and the DN 235 may transmit and receive PDUs using the UPF 230 selected by the SMF 225, a UE 115 with multiple PDU sessions (e.g., with one or more DNNs) may use different (R)ANs 205 or UPFs 230 to interface with the one or more DNs 235. For example, UE 115-a may establish a first PDU session with DN 235-a using SMF 225-a and UPF 230-a. While using the first PDU session, UE 115-a may establish a second PDU session with DN 235-b using SMF 225-b and UPF 230-b (¶ 0061-0062). The NAS message or PDU session establishment request may include a session-NSSAI (S-NSSAI), a DNN associated with the DN, a PDU session identifier, SM information, a PDU type, an SSC mode, and protocol configuration options. Additionally, the NAS message or PDU session establishment request may include a PDU session priority value. The PDU session priority value may indicate which PDU session for AMF 210-a to select in case of a conflict between two or more PDU sessions. UE 115-b may generate and transmit a new PDU session identifier for each new or additional PDU session, a DNN, an S-NSSAI, a PDU session identifier, an AMF identifier associated with AMF 210-a serving UE 115-b, SM NAS information, and an access terminal (AT) type, the registration area may be selected based on an access and mobility manager session area code table (¶ 0074-0076).
Faccin et al does not specifically disclose in detail, the subscription information including a mapping relationship between the access technology type and the DNN. 
See above, further, in the same field of endeavor, Salkintzis discloses in more detail, an access technology type for a PDU session of the terminal device according to the subscription information and a data network name (DNN) corresponding to the PDU session, the subscription information including a mapping relationship between the access technology type and the DNN, wherein the access technology type for the PDU session of the terminal device indicates at least one of a 3rd generation partnership project (3GPP) access technology or a non-3GPP access technology ( ¶ 0080, 0096, 0108-0111). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Faccin et al by specifically adding feature in order to enhance system performance to Efficiently routes traffic in user equipment using routing policy to select particular session or establishing new session based on session characteristics match rules in UE routing policy as taught by Salkintzis.
Regarding claim 24, Faccin et al and Salkintzis discloses in claim 23, further Faccin et al discloses, wherein the parameter information comprises at least one type of a service and session continuity (SSC) mode of the PDU session, a quality of service (QoS) attribute of the PDU session, a policy and charging control (PCC) rule of the PDU session, or an access technology type indicated by the terminal device (¶ 0061, 0078, 0080, fig. 1-18 and also see Salkintzis).
Regarding claim 25, Faccin et al and Salkintzis discloses in claim 23, further Faccin et al discloses, wherein the parameter information is the SSC mode of the PDU session, and wherein the processor further executes instructions to determine, in response to the SSC mode of the PDU session representing that the PDU session supports service and session continuity, that the access technology type of the PDU session is a 3GPP access technology (¶ 0061, 0078, 0080, fig. 1-18 and also see Salkintzis).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAR IQBAL whose telephone number is (571)272-7909.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAWAR IQBAL/Primary Examiner, Art Unit 2643